DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 08/26/2020.  Claims 1-20 are pending.  Claims 1 and 17 are independent.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  as follows:
This application is claiming the benefit of prior-filed applications No. PCT/EP2019/053259 and BE2018/5116 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/EP2019/053259 and BE2018/5116 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Both applications, PCT/EP2019/053259 and BE2018/5116 fail to sufficient support for limitation “the first branch crossed by first and second balloons” in each of claims 8 and 15.  Both applications, PCT/EP2019/053259 and BE2018/5116 provides support for the first branch crossed by an assembly (21, Fig. 2) which comprises the expandable balloons (8b, 7, and 8a, Fig. 2), but not specifically for the first branch crossed by the first and second balloons.  Therefore, the effectively filing date of claims 8, 15, and 16 are determined to be 08/26/2020.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  
a) Claim 6, line 3, the limitation “to at least one of expand the first and second balloons” is grammatically incorrect and should be amended to --to expand at least one of the first and second balloons--.
b) Claim 13, line 2, the limitation “to at least one of expand the first and second balloons” is grammatically incorrect and should be amended to --to expand at least one of the first and second balloons--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function and not preceded by a structural modifier, and therefore, meet(s) the 3-prong test.  Such claim limitation(s) is/are: “means for expanding the first expandable balloon and the second expandable balloon” in claim 1, “first means for expanding the first balloon” and “second means for expanding the second balloon” in claims 5 and 12, and “means for grasping an inner wall of the vessel” in claim 8 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10 s/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fiorella (US Pub. No.: 2010/0049292).
Regarding claims 1-3 and 10, Fiorella discloses a system for deploying a vascular prosthesis for bypass surgery, the vascular prosthesis comprising a stent (32, Figs. 1-4) having an end portion (e.g. end portion of 32 near 16, Figs. 1 and 2) configured to be introduced into a vessel and a sheath (33, Paras. [0016] and Figs. 1) 
Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to include that the first expandable balloon is formed of a deformable biocompatible polymeric material, such as polyurethane from the finite number of suitable material identified by Fiorella (Paras. [0026] and [0064]), and the second expandable balloon is formed of a non-deformable biocompatible polymeric material, such as polyethylene from the finite number of suitable material identified by Fiorella (Paras. [0026] and [0064]) in order to obtain balloon assembly with desired flexibility and/or compliance (Paras. [0026] and [0064]).
Claims 4 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) as applied to claim 1 and 10 above, respectively, and further in view of Armstrong et al. (US Pub. No.: 2002/0099431).
Regarding claims 4 and 11, Fiorella discloses substantially all the limitations of the claims as taught above but fails to disclose that the sheath comprises a tear guide at a distal end thereof.
Armstrong teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a sheath (11, Figs. 1-2B and 4A-4D) comprising a tear guide (perforations at the distal end of the sheath, Figs. 1-2B and 4A-4D) at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sheath of Fiorella to include a tear .
Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) as applied to claim 1 above, and further in view of Kreamer (US Pat. No.: 4,577,631).
Regarding claims 5 and 6, Fiorella discloses substantially all the limitations of the claims as taught above but fails to disclose that the means for expanding the first expandable balloon and the second expandable balloon comprises first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics.
	Kreamer teaches, in the same field of endeavor (system for deploying a vascular prosthesis), means (plurality of 66, Figs. 8-10) for expanding the first expandable balloon and the second expandable balloon comprises first means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) for expanding the first balloon and the second means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2)  for expanding the second balloon; wherein the first means and the second means are differently arranged (Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics (the plurality of 66 is fully capable to expand at least one of 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the means for expanding the first expandable balloon and the second expandable balloon of Fiorella to include first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics as taught by Kreamer in order to obtain the advantage of selectively inflating different sections of the vascular prosthesis (Col. 4, line 56- Col. 5, line 2).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) as applied to claim 1 above, and further in view of Quiachon et al. (US Pub. No.: 2004/0153143).
Regarding claim 7, Fiorella discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is bifurcated at a distal end thereof.
Quiachon teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis (55, Figs. 17 and 34-35) is bifurcated at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vascular prosthesis of Fiorella to 
Regarding claim 8, Fiorella in view of Quiachon discloses all the limitations of claim 7 as taught above.  Quiachon further discloses that the vascular prosthesis comprises a first branch (171, Figs. 31-35) crossed by a first balloon (60, Fig. 34) with the first balloon separately expanding the proximal portion of the vascular prosthesis and expanding the distal portion or the first branch of the vascular prosthesis (Figs. 34-35), and a second branch (172, Figs. 31-35) which is not crossed by the first balloon (Figs. 33-35, the second branch is crossed and expanded by a branch balloon 236 instead).   Since Fiorella discloses using a first and second balloons expanding the proximal portion and distal portion of the vascular prosthesis (Figs. 1-3), it would have been obvious to one of ordinary skill in the art to modify the invention of Fiorella in view of Quiachon to include a first branch crossed by a first balloon, and a second branch which is not crossed by the first balloon and expanded by a branch balloon as taught by Quiachon in order to separately expanding the branches and a second balloon crossing and expanding the proximal portion of the vascular prosthesis (which would be the first branch of the modified invention) as taught by Fiorella in order to enable expanding the distal and proximal portion of vascular prosthesis simultaneously.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) as applied to claim 1 above, and further in view Lazarus et al. (US Pat. No.: 5,275,622).

Lazarus teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis equipped with means (hook-like element, 161 or 151, Figs. 12 and 11) for grasping an inner wall of the vessel.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify vascular prosthesis of Fiorella to be equipped with means for grasping an inner wall of the vessel as taught by Lazarus in order to obtain the advantage of opposing migration of the graft after the graft is deployed (Lazarus, Col. 9, line 60-62).
Claims 12 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Armstrong et al. (US Pub. No.: 2002/0099431) as applied to claim 11 above, and further in view of Kreamer (US Pat. No.: 4,577,631).
Regarding claims 12 and 13, Fiorella in view of Armstrong discloses substantially all the limitations of the claims as taught above but fails to disclose that the means for expanding the first expandable balloon and the second expandable balloon comprises first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the means for expanding the first expandable balloon and the second expandable balloon of Fiorella view of Armstrong to include first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics as taught by Kreamer in order to obtain the advantage of selectively inflating different sections of the vascular prosthesis (Col. 4, line 56- Col. 5, line 2).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Armstrong et al. (US Pub. No.:  as applied to claim 13 above, and further in view of Quiachon et al. (US Pub. No.: 2004/0153143).
Regarding claim 14, Fiorella in view of Armstrong and Kreamer discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is bifurcated at a distal end thereof.
Quiachon teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis (55, Figs. 17 and 34-35) is bifurcated at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vascular prosthesis of Fiorella in view of Armstrong to be bifurcated at a distal end thereof as taught by Quiachon in order to treat a bifurcated target site, such as abdominal aortic bifurcation (Quiachon, at least see Abstract).
Regarding claim 15, Fiorella in view of Armstrong, Kreamer and Quiachon discloses all the limitations of claim 14 as taught above.  Quiachon further discloses that the vascular prosthesis comprises a first branch (171, Figs. 31-35) crossed by a first balloon (60, Fig. 34) with the first balloon separately expanding the proximal portion of the vascular prosthesis and expanding the distal portion or the first branch of the vascular prosthesis (Figs. 34-35), and a second branch (172, Figs. 31-35) which is not crossed by the first balloon (Figs. 33-35, the second branch is crossed and expanded by a branch balloon 236 instead).   Since Fiorella discloses using a first and second balloons expanding the proximal portion and distal portion of the vascular prosthesis (Figs. 1-3), it would have been obvious to one of ordinary skill in the art to modify the 
Regarding claim 16, Quiachon further teaches that the vascular prosthesis equipped with means (e.g. 193, Figs. 17 and 18) for grasping an inner wall of the vessel.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify vascular prosthesis of Fiorella in view of Armstrong, Kreamer, and Quiachon to be equipped with means for grasping an inner wall of the vessel as taught by Quiachon in order to obtain the advantage of securing the vascular prosthesis to the blood vessel (Quiachon, at least Abstract and Paras. [0123]-[0124]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Callol et al. (US Pub. No.: 2002/0183763).
Regarding claims 17-19, a system for deploying a vascular prosthesis for bypass surgery, the vascular prosthesis comprising a stent (32, Figs. 1-4) having an end portion (e.g. end portion of 32 near 16, Figs. 1 and 2) configured to be introduced into a vessel and a sheath (33, Paras. [0016] and Figs. 1) connected thereto and arranged to be 
Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to include that the first expandable balloon is formed of a deformable biocompatible polymeric material, such as polyurethane from the finite number of suitable material identified by Fiorella (Paras. [0026] and [0064]), and the second expandable balloon is formed of a non-deformable 
Callol teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a system for deploying a vascular prosthesis, comprising valved conduits (136’/137 with lumens valved inflation lumens, Fig. 23A and Paras. [0162] and [0171]) for inflating different balloons of the system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each of the conduits of Fiorella to be valved conduit as taught by Callol in order to obtain the advantage of independent inflating the balloons (Callol, Paras. [0171]) and/or maintaining the pressure of the balloons.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Callol et al. (US Pub. No.: 2002/0183763) as applied to claim 17 above, and further in view of Lazarus et al. (US Pat. No.: 5,275,622).
Regarding claim 20, Fiorella in view of Callol discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is equipped with means for grasping an inner wall of the vessel.
Lazarus teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis equipped with means (hook-like element, 161 or 151, Figs. 12 and 11) for grasping an inner wall of the vessel.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020052643 A1	Wholey, Michael H. et al. discloses a bifurcated vascular prosthesis with hooks for securing the prosthesis to the blood vessel.
US 20020143383 A1	Parodi, Juan Carlos discloses a bifurcated vascular prosthesis delivery system comprising different balloon expanding different parts of a bifurcated vascular prosthesis
US 20030158595 A1	Randall, Scott et al. a bifurcated vascular prosthesis with barbs for securing the prosthesis to the blood vessel.
US 20050085845 A1	Hilaire, Pierre et al. discloses a sheath with a tear guide at a distal end of the sheath.
US 20050283181 A1	Ravikumar, Sundaram discloses a system comprising multiple balloons each inflated via different inflation port.
US 20060025843 A1	Gurm; Hitinder et al.  a system comprising a vascular prosthesis expanded by multiple balloons.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771